Citation Nr: 1015552	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956 
and from July 1956 to June 1960.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which, in relevant part, denied the Veteran's claim for 
service connection for osteoarthritis.

In response to that decision, the Veteran submitted a timely 
notice of disagreement (NOD) in February 2009, which the RO 
received in March 2009, and the RO sent him a statement of 
the case (SOC) in August 2009.  The RO accepted an 
October 2009 statement from his accredited representative (on 
VA Form 646), in lieu of a VA Form 9 from him personally, as 
a timely filed substantive appeal because his 
representative's statement contained the necessary 
information.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, and 20.306 (2009).  See also 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating that, 
in any event, even had the RO not accepted the 
representative's statement as a timely filed substantive 
appeal, the discretionary "may" language in 38 U.S.C. 
§ 7105(d)(3) means the timely filing of a substantive appeal 
is not a jurisdictional predicate to the Board's adjudication 
of a claim).

Additionally, in a letter received via facsimile in September 
2009, the Veteran withdrew a request for a hearing before the 
Board.  38 C.F.R. § 20.704(e) (2009).

In April 2010, because of the Veteran's age, the Board 
advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's osteoarthritis was diagnosed many years after 
service and has not been linked by competent and credible 
evidence to his service - including to any injury sustained 
in a motor vehicle accident.


CONCLUSION OF LAW

Osteoarthritis was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 
2008, so prior to initially adjudicating his claim, the 
preferred sequence.  The letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), including those 
apparently burned in a 1973 fire at the National Personnel 
Records Center (NPRC), a military records repository in St. 
Louis, Missouri.  Because of the extent of the damage to some 
of these records, they are partially illegible.  In this 
circumstance, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
But missing or damaged STRs, alone, while indeed unfortunate, 
do not obviate the need for the Veteran to still have medical 
nexus evidence supporting his claim by suggesting a 
correlation between his currently claimed condition and his 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
That is to say, missing or damaged STRs do not lower the 
threshold for an allowance of a claim; there is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf., Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).



Consider also in this regard that, to further assist him in 
developing his claim in this unfortunate circumstance, the RO 
obtained his post-service VA treatment records and arranged 
for two VA compensation examinations in April and December 
2008 to determine whether his osteoarthritis is attributable 
to his military service - including especially to any injury 
he may have sustained during service, such as in a motor 
vehicle accident.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  So 
the RO had a VA compensation examiner comment on this 
determinative issue.  Therefore, the Board is satisfied that 
VA has provided all assistance required by the VCAA and 
appellate review may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for Osteoarthritis

The Veteran attributes his osteoarthritis to injuries he 
sustained in a motor vehicle accident during service in 1956.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to 
service connection, there generally must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
or link between the 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Osteoarthritis will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  



Service connection also may be established when the evidence, 
regardless of its date, shows a Veteran had a chronic 
condition in service, or during the applicable presumptive 
period, and currently has the condition.  38 C.F.R. § 
3.303(b).  See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  This evidence must be 
medical unless it relates to a condition which lay 
observation is competent.  For the showing of chronic disease 
in service (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at a later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

There are exceptions to this general rule, however.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (e.g., a broken leg), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 
494-97 (1997).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not 
"medical in nature" and is capable of lay observation.  In 
that instance, the Board is within its power to weigh the 
testimony as to credibility and make a determination of 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatolgy sufficient to establish 
service connection.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced for and against the claim), with 
the Veteran prevailing in either event, or whether instead 
the preponderance of the evidence is against the claim, in 
which case the claim must be denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Here, there is no disputing the Veteran meets the first and 
indeed perhaps most fundamental requirement for any service-
connection claim, which is proving he has the condition 
alleged.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of this proof, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).  Concerning this 
threshold preliminary requirement, the Veteran's VA treatment 
records show osteoarthritis was diagnosed and treated in 
2008.  Prior to this diagnosis of osteoarthritis, the Board 
also sees the Veteran earlier had received similar diagnoses 
of arthritis and traumatic arthritis and had been treated for 
these other diagnoses since May 2002 or thereabouts.  
Furthermore, the April and December 2008 VA compensation 
examiners also diagnosed osteoarthritis.  So the fact that 
the Veteran has this condition is well established.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that the requirement of current disability is satisfied when 
the claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of 
the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Consequently, the determinative issue is whether the 
Veteran's osteoarthritis is somehow attributable to his 
military service - and especially to any injury he may have 
sustained in a motor vehicle accident.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of 
record establishing this required connection.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's STRs do not show any complaints, 
diagnosis or treatment for any type of arthritis 
during service.  His STRs do confirm he was involved in a 
motor vehicle accident in December 1956 and injured, but 
there is no indication that osteoarthritis resultantly 
developed at any time during the remainder of his service, 
which did not end until nearly four years later in June 1960.  
Some, but not all, of his STRs were damaged in the 1973 fire 
at the NPRC.  And of the records that have not been 
compromised, there is no indication of complaints referable 
to osteoarthritis, much less a pertinent diagnosis.

There also is no X-ray or other objective indication of 
osteoarthritis within one year of the Veteran's discharge 
from service, meaning by June 1961, so as to in turn warrant 
presuming this condition was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis must be objectively confirmed by X-ray.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.



Indeed, as mentioned, the first objective indication of any 
form of arthritis was not until, at the very earliest, 2002 
or thereabouts - so some 42 years after the Veteran's 
military service ended.  The lapse of so many years after his 
separation from service and the first documented complaint or 
objective clinical finding of the claimed disorder is 
probative evidence to be considered in determining whether 
this condition dates back to his military service.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The April 2008 VA compensation examiner concurred with the 
diagnosis of osteoarthritis but did not comment on its 
etiology, including specifically in terms of whether it dates 
back to or is attributable to the Veteran's military service, 
including to the type of injury at issue in a motor vehicle 
accident (MVA).  A subsequent December 2008 VA compensation 
examiner, however, did provide this necessary comment and 
determined "the Veteran [has] musculoskeletal pain secondary 
to other medical conditions that arose many years after his 
discharge from the Army in 1960," which include 
osteoarthritis.  This VA examiner went on to indicate that 
"additional factors unrelated to the 1956 MVA, such as 
osteoarthritis" may be the cause of some of the Veteran's 
more recent disabilities.  So this December 2008 VA 
compensation examiner did not etiologically link 
the Veteran's osteoarthritis to the 1956 motor vehicle 
accident during service.

No other doctor, examiner or medical health care provider has 
established this necessary linkage either.  So even 
acknowledging the Veteran has osteoarthritis, the condition 
claimed, there still is no competent medical nexus evidence 
etiologically linking this condition to his military service 
- and, again, specifically to any injury sustained in the 
motor vehicle accident in 1956, even accepting that accident 
indeed occurred as alleged.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).



Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatolgy after service.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court addressed lay evidence as potentially 
competent to support the presence of disability, during 
service and since, even where not corroborated by 
contemporaneous medical evidence).  But in Buchanan the 
Federal Circuit Court also indicated the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  And, 
here, there is no history of complaint, treatment, or 
diagnosis of osteoarthritis not only during service, but for 
many years (indeed decades) after service until 2002 
or thereabouts at the very earliest.  And the VA compensation 
examiner has discounted the notion that the Veteran 
eventually developed the osteoarthritis, after the fact, as a 
residual of the motor vehicle accident in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for osteoarthritis.  So there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for osteoarthritis is 
denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


